Citation Nr: 9920850	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back strain 
secondary to service-connected bilateral pes planus with 
associated Achilles tendinitis and plantar fasciitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for low back strain secondary to service-connected 
bilateral pes planus with associated Achilles tendinitis and 
plantar fasciitis.


FINDING OF FACT

There is no competent medical evidence of a nexus or causal 
relationship between the veteran's lower back strain and his 
service-connected bilateral pes planus with associated 
Achilles tendinitis and plantar fasciitis.


CONCLUSION OF LAW

The claim of entitlement to service connection for low back 
strain is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran attributes what he describes as constant current 
lower back pain to his service-connected bilateral pes planus 
with associated Achilles tendinitis and plantar fasciitis.  
He asserts that the disorder of his feet forces him to stand 
and walk in a way that strains his back and causes lower back 
pain.  The veteran also contends that he first experienced 
lower back pain in service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  A veteran found to have a chronic disorder in 
service is entitled to service connection for that disorder 
if it becomes manifest after separation from service unless 
the manifestation is clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. 
App. 314, 315 (1991).  A chronic disorder is one for which 
there is evidence of a combination of in-service 
manifestations sufficient to identify a disease entity and 
observation sufficient to establish chronicity (as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic").  38 C.F.R. § 3.303(b).  
Entitlement to service connection for a disorder shown to 
have been chronic during service does not require evidence of 
continuity of symptomatology after service.  Id.  However, 
where a disorder observed during service is not shown to have 
been chronic or where there is inadequate evidence of in-
service chronicity, entitlement to service connection 
requires a showing of continuity of symptomatology after 
discharge.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Secondary service connection is 
also appropriate for the degree of aggravation of a 
nonservice-connected disorder which is proximally due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

An April 1996 rating decision granted the veteran service 
connection for bilateral pes planus with associated Achilles 
tendinitis and plantar fasciitis.

Service medical records disclose that on one occasion in 
January 1986 the veteran sought and received medical 
treatment for hip and back pain following a sports-related 
injury.  The diagnosis was musculoskeletal pain - back and 
hips.  However, there is no documentation that the veteran 
sought or received subsequent in-service treatment for or a 
diagnosis of a back disorder.  Medical examination reports in 
February 1986 and March 1990 note normal clinical evaluations 
of the veteran's spine and musculoskeletal system.  On 
Reserve examination in March 1990, the veteran reported that 
he did not have and never had a medical history of recurrent 
back pain.  Physical examination of the back at that time 
revealed no pertinent abnormalities.

The claims file includes VA and private medical records 
pertaining to the veteran's post-service complaints of back 
pain.  The first post-service medical evidence pertaining to 
a back disorder is a private examination report from 
September 1995 diagnosing the veteran with low back pain and 
describing the symptoms as minimal.  The report also states 
that the veteran first sought post-service treatment for low 
back pain in September 1994.  A September 1995 VA examination 
report notes the veteran's complaint that formerly 
intermittent back pain he attributed to his foot disorder had 
become constant and increased with bending, standing, lifting 
and twisting.  The examining physician diagnosed the veteran 
with low back pain without radiculopathy.  A two sentence 
note in July 1997 from a private physician who had treated 
the veteran for several years states without elaboration or 
explanation that the veteran's "low back pain may be related 
to" his service-connected foot disorder.  A VA physician who 
examined the veteran in January 1998 diagnosed the veteran 
with chronic lumbar strain not likely solely attributable to 
his pes planus, Achilles tendinitis or plantar fasciitis.

At his December 1997 RO hearing the veteran asserted that he 
first noticed back pain in service but that he did not report 
it because he was afraid of his drill sergeant's reaction.  
He also stated that his bilateral foot disorder caused him to 
walk unnaturally, thereby causing or aggravating current back 
pain.  He repeated his private doctor's opinion linking his 
back pain to his foot disorder but was unable to say whether 
other doctors who had treated him had expressed similar 
opinions.

Review of the totality of the above-described evidence 
discloses no indication that the veteran has a current back 
disability that was incurred in active service.  In this 
regard, the Board finds that beyond the veteran's own 
statements there is no competent medical evidence associated 
with the claims file causally linking the veteran's service-
connected bilateral pes planus with associated Achilles 
tendinitis and plantar fasciitis with a back disorder.  The 
private physician's unsupported July 1997 opinion which 
purports to provide a causal link is inadequate because it is 
too speculative.  A physician statement which merely 
speculates as to the origin of a disorder cannot fulfill the 
nexus requirement for a well-grounded claim.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  Although there is no bright-
line definition of an adequate nexus statement, a doctor's 
opinion unsupported by a rationale or discussion of clinical 
data is too speculative to well ground a claim.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Furthermore, with regard 
to the veteran's representation regarding what Dr. Campbell 
told him the Court has held that such representations, 
"filtered as [they are] through a layman's sensibilities, of 
what a doctor purportedly said [are] simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Finally, the 
veteran's own statements and opinions cannot constitute 
competent evidence of the required nexus because he is a lay 
person with no medical training or expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
Inasmuch as the record is devoid of the required competent 
medical evidence as set forth above, the veteran's claim for 
entitlement to service connection for a back disorder 
secondary to a service-connected bilateral foot disorder is 
implausible and must be denied as not well grounded.

Further, although service medical records show a single 
treatment for back pain following a sports injury, subsequent 
physical examination reports and the veteran's own medical 
history report shows no chronic effects of the back injury 
and no additional treatment during his remaining two years of 
active service.  It appears that the in-service back injury 
was acute and transitory and resolved with treatment and the 
evidence does not show incurrence of a chronic back disorder 
in service.  Further, even accepting the veteran's assertions 
of continuity of symptomatology relating to his low back 
since service for purposes of determining whether a well-
grounded claim has been presented, there is no competent 
medical opinion linking a current back disorder to that 
symptomatology.  Savage, 10 Vet. App. at 495.

The Board has determined that the veteran's claim for service 
connection is not well grounded.  As a result, the VA has no 
further duty to assist the veteran in developing the record 
to support this claim for service connection.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of this claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.



ORDER

Entitlement to service connection for low back strain 
secondary to service-connected for bilateral pes planus with 
associated Achilles tendinitis and plantar fasciitis is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

